Title: Preliminary Peace Treaty between the United States and Great Britain, 30 November 1782
From: Adams, John,Franklin, Benjamin,Jay, John,Oswald, Richard
To: 


[30 November 1782]

Articles agreed upon by and between Richard Oswald Esquire, the Commissioner of his Britannic Majesty for treating of Peace with the Commissioners of the United States of America, in behalf of his Said Majesty, on the one Part, and John Adams Benjamin Franklin, John Jay and Henry Laurens, four of the Commissioners of the Said States for treating of Peace with the Commissioner of his Said Majesty on their behalf, on the other Part, to be inserted in and to constitute the Treaty of Peace proposed to be concluded, between the Crown of Great Britain, and the Said united States, but which Treaty is not to be concluded, untill terms of a Peace Shall be agreed upon between Great Britain and France, and his Britannic Majesty Shall be ready to conclude Such a Treaty, accordingly.
Whereas reciprocal Advantages, and mutual Convenience, are found by Experience to form the only permanent Foundation of Peace and Friend Ship, between States, it is agreed to form the Articles of the proposed Treaty, on Such Principles of liberal Equity and Reciprocity, as that partial Advantages, those Seeds of discord, being excluded, Such a beneficial and Satisfactory Intercourse, between the two Countries may be established, as to promise and Secure to both, perpetual Peace and Harmony.

Article 1.
His Britannic Majesty acknowledges, the Said United States, vizt. New Hampshire Massachusetts Bay, Rhode Island and Providence Plantations, Connecticut New York, New Jersey, Pensylvania, Delaware, Maryland, Virginia, North Carolina South Carolina and Georgia, to be free, Sovereign and independent States; that he treats with them as Such, and for himself, his Heirs and Successors, relinquishes all Claims to the Government, Propriety and territorial Rights of the Same, and every Part thereof; and that all disputes, which might arise, in future on the Subject of the Boundaries of the Said United States may be prevented, it is hereby agreed and declared that the following are and Shall be their Boundaries. vizt:


Article 2.
From the northwest Angle of Nova Scotia, vizt that Angle, which is formed by a Line drawn due north from the Source of Saint Croix River, to the Highlands, along the Said highlands, which divide those Rivers that empty themselves into the River Saint Laurens, from those which fall into the Atlantic Ocean, to the northwestermost head of Connecticut River; thence down along the middle of that River to the forty fifth degree of North Latitude; from thence by a Line due West, on Said Latitude, Untill it Strikes the River Iroquois or Cataraqui, thence along the middle of Said River, into Lake Ontario, through the middle of Said Lake, untill it Strikes the Communication by Water, between that Lake and Lake Erie, thence along the middle of Said Communication, into Lake Erie, through the middle of Said Lake, untill it arrives, at the Water Communication between that Lake and Lake Huron; thence along the middle of Said Water Communication, into the Lake Huron, thence through the middle of Said Lake, to the Water Communication between that Lake and Lake Superiour, thence through Lake Superiour, northward of the Isles Royal and Phillipeaux, to the long Lake, thence through the middle of Said long Lake, and the Water Communication, between it, and the Lake of the Woods, to the Said Lake of the Woods, thence through the Said Lake, to the most northwestern Point thereof, and from thence, on a due West Course to the River Missisippi: thence by a Line to be drawn, along the middle of the Said River Missisippi, untill it Shall intersect the Northernmost Part of the thirty first degree of North Latitude.
South by a Line to be drawn due East, from the Determination of the Line last mentioned, in the Latitude of Thirty one degrees north of the Equator, to the middle of the River Apalachicola, or Catahouchi, thence along the middle thereof to its Junction with the Flynt River, thence Straight to the head of St Marys River; and thence down along the middle of St. Marys River to the Atlantic Ocean.
East, by a Line to be drawn along the Middle of the River Saint Croix from its mouth in the Bay of Fundy, to its Source, and from its Source directly north to the aforesaid Highlands, which divide the Rivers, that fall into the Atlantic Ocean, from those which fall into the River st Laurens; comprehending all Islands, within twenty Leagues of any Part of the Shores of the United States, and lying between Lines to be drawn due East from the Points where the aforesaid Boundaries between Nova scotia on the one part, and East Florida, on the other, Shall respectively touch the Bay of Fundy and the Atlantic Ocean, excepting Such Islands, as now are, or heretofore have been within the Limits of the Said Province of Nova Scotia.



Article 3.
It is agreed, that the People of the Said United States, Shall continue to enjoy unmolested the Right to take Fish of every Kind, on the Grand Bank, and on all the other Banks of Newfoundland; also in the Gulph of St. Laurence and at all other Places in the Sea, where the Inhabitants of both Countries used, at any time heretofore to fish. and also that the Inhabitants of the United States, Shall have Liberty to take fish of every kind, on Such part of the Coast of Newfoundland, as British Fishermen Shall Use, but not to dry or cure the Same on that Island, and also on the Coasts, Bays and Creeks of all other of his Britannic Majestys Dominions in America, and that the American Fishermen Shall have Liberty to dry and cure Fish, in any of the Unsettled Bays, Harbours and Creeks of Nova Scotia, Magdalene Islands and Labradore So long as the Same Shall remain unsettled, but So soon as the Same or either of them, Shall be Settled, it Shall not be lawfull for the Said Fishermen to dry or cure Fish, at Such Settlement, without a previous Agreement for that purpose, with the Inhabitants, Proprietors or Possessors of the Ground.


Article 4.
It is agreed that Creditors, on either Side, Shall meet with no lawfull Impediment to the Recovery of the full Value in Sterling Money, of all bona fide Debts, heretofore contracted.


Article 5.
It is agreed that the Congress Shall earnestly recommend it, to the Legislatures of the respective States to provide for the Restitution of all Estates, Rights and Properties, which have been confiscated, belonging to real British Subjects; and also of the Estates Rights and Properties of Persons resident in Districts in the Possession of his Majestys Arms, and who have not born Arms against the Said United States; and that Persons of any other Description, Shall have free Liberty to go to any Part or Parts of any of the thirteen United states and therein to remain twelve months, unmolested in their Endeavours to obtain the Restitution of Such of their Estates, Rights and Properties as may have been confiscated, and that Congress Shall also earnestly recommend to the Several States a Reconsideration and Revision of all Acts or Laws, regarding the Premisses, So as to render the Said Acts or Laws, perfectly consistent, not only with Justice and Equity, but with that Spirit of Conciliation, which, on the Return of the Blessings of Peace, Should universally prevail. And that Congress Shall also earnestly recommend to the Several States, that the Estates, Rights and Properties of such last mentioned Persons Shall be restored to them, they refunding to any Persons who may be now in Possession, the bona fide Price, where any has been given which Such Persons may have paid on purchasing any of the Said Lands Rights or Properties Since the Confiscation. And it is agreed, that all Persons who have any Interest, in confiscated Lands, either by Debts, Marriage settlements or otherwise, shall meet with no lawfull Impediment in the Prosecution of their just Rights.


Article 6.
That there Shall be no future Confiscations made, nor any Prosecutions commenced, against any Person or Persons, for, or by Reason of, the Part, which he or they may have taken in the present War, and that no Person shall on that Account, Suffer any future Loss or Damage, either in his Person, Liberty or Property, and that those who may be, in Confinement on Such Charges at the Time of the Ratification of the Treaty in America, Shall be, immediately set at Liberty, and the Prosecutions So commenced be discontinued.


Article 7.
There Shall be a firm and perpetual Peace, between his Britannic Majesty and the Said States, and between the Subjects of the one, and the Citizens of the other; wherefore all Hostilities both by Sea and Land Shall then immediately cease; all Prisoners, on both Sides Shall be Set at Liberty, and his Britannic Majesty, Shall with all convenient Speed, and without causing any destruction, or carrying away any Negroes or other Property of the American Inhabitants, withdraw all his Armies, Garrisons and Fleets from the Said United States and from every Port, Place and Harbour, within the Same; leaving in all Fortifications the American Artillery, that may be therein. And shall also order and cause, all Archives, Records, Deeds and Papers belonging to any of the Said States or their Citizens, which, in the Course of the War, may have fallen into the hands of his officers, to be forthwith restored and delivered to the proper States and Persons to whom they belong.


Article 8.
The Navigation of the River Missisippi from its Source to the Ocean, Shall forever remain free and open to the Subjects of Great Britain, and the Citizens of the United States.



Article 9.
In Case it Should So happen, that any Place or Territory belonging to Great Britain, or to the United States, Should be conquered by the Arms of either from the other before the Arrival of these Articles in America, it is agreed that the Same shall be restored, without difficulty, and without requiring any Compensation.
Done at Paris November 30. 1782.



Richard Oswald
L.S.


John Adams
L.S.


B. Franklin
L.S.


John Jay
L.S.


Henry Laurens.
L.S.




